Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action takes into consideration the following:
1. A Restriction Requirement was filed by a different examiner on 8/6/2021
2. The identification of claim 4 formula as ‘species’ in the Applicant’s Remarks 10/06/2021 is non-responsive. A formula is not a species, because species is a single compound without any variables.  Formula of claim 4 is drawn to 4 variables with substituents layered on top of substituents.  
3. Attempt to reach (as suggested by instant Examiner’s supervisor) Attorney of record Deidra D. Ritcherson (216 696-8730) is thwarted by Attorney’s thorny telephone answering system.  

The following is a reformatted version of previous CTRS 08/06/2021.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to monomer, classified in C07D319/06. 
Election of species required if this group is elected.  A species here is a monomer disclosed in the specification. Further a monomer is a single compound; a compound is identified by single molecular structure which does not contain any variable.  Examples could be ones on right hands side of Fig 6 such as the one in Fig 7. 
s 7-12, drawn to a polymer, classified in C08G64/025.  Election of species required if this group is elected.  A polymer species is identified by the monomer as per Group I.  See caveats as per Group I
III. Claims 13-20, drawn to a method making a polymer, classified in C08G64/205. See caveats as per Group I and II as to monomer and polymer.  

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful for making a polymer lacking the sulfur linkage and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the monomers of Group I could be polymerized in a batch reactor (instead of a flow reactor). The monomers Group I could also be copolymerized with other monomers such that the homopolymeric structure of claim 13 is not met.  
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the Groups have separate classifications and different separate patent searches are therefore needed.

This application contains claims directed to the following patentably distinct species various monomers and various monomers used in making the polymer of claim 7 and the process of claim 13. The species are independent or distinct because some have an ester linkage, some have an amine linkage and some have an ether linkage. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
1. the inventions have acquired a separate status in the art in view of their different classification;
2. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3. the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
4. the prior art applicable to one invention would not likely be applicable to another invention;


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
	
/NIZAL S CHANDRAKUMAR/
Primary Examiner, Art Unit 1625